Citation Nr: 1506223	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating  for bilateral chronic otitis externa prior to April 3, 2013, and in excess of 10 percent since April 3, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1994. 



This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2009 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2011 substantive appeal to the Board, the Veteran requested a live videoconference hearing with a Board member.  A hearing was scheduled for December 2, 2014.  At the hearing, the undersigned VLJ received a statement from the Veteran requesting cancellation of the videoconference hearing in favor of an in-person Travel Board hearing.  In order to fulfill the Veteran's request, this claim must be remanded to the AOJ to schedule an in-person hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran. The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




